Per Curiam. So far as appears by the bill, the complainant has a complete and adequate remedy at law. It is not alleged that the defendant is insolvent, or that it is not amenable to the process of the court. If the complainant has a claim against the defendant for damages or commissions as alleged in the bill, no reason is shown why such claim may not he recovered in a suit at law. The complainant’s indebtedness to the defendant is shown to have been split up, so as to he liable to be made the subject of a number of suits, by the voluntary act of the complainant; and the mere fact that he has thereby rendered himself liable to a multiplicity of suits, furnishes no ground for equitable relief. He is at liberty to pay the drafts as they mature, there being no question as to his liability thereon, and resort to his action at law to recover damages and commissions of the defendant. Were the defendant insolvent or beyond the process of the court, the case would he different. The hill is without equity, and was properly dismissed. Decree affirmed.